Bissell, J.
I am of opinion, that there was no well founded objection to Storer as a witness. It is very clear, that a verdict for the defendant, upon the issue joined in the cause, ' could have settled no right; and would not have been evidence, even in his own favour, in any subsequent suit.
It is equally clear, that Storer had no vested interest in the' land ; and whether he would ever have an interest, was entirely contingent.
He could not be tenant by the curtesy, during the continuance of the life estate. Co. Litt. 29. a. 32. a. 1 Cruise’s Dig. 182. 1 Swift’s Dig. 64,
The other question presented by this motion, to wit, whether Adams was a competent witness for the plaintiff, is by no means free from difficulty ; and a delertaination has not been made, until after a careful examination of the authorities upon the point. The objection to the witness is, that being entitled to the lands in question, after the expiration of the plaintiff’s life estate, he had an interest to obtain a verdict : for that such a verdict would be evidence against the same defendant, in a suit brought by the witness, after he should be in possession. Could, then, a verdict in favour of foe plaintiff, ever be given in, evidence, by the witness, in a suit brought by him, and affecting the same right ? If such verdict be admissible, it must be on the ground, that the tenant in dower and the reversioner are privies in estate. They dearly are not privies in blood. The one. does not derive title from, nor hold of the other: Nor are they privies in law. Are they, then, privies in estate, so that a verdict for the one, may be evidence for the other ? In regard to remainder-men, the rule is, certainly, well settled. If several remainders be limited in a deed, a verdict for one in remainder, may be given in evidence, by another person in remainder, in an action brought against him for the same, land ; although he does not hold or claim any estate under the'first remainder-man. And the reason assigned is, that they all hold under the same deed. 1 Stark. Ev. 193. Dyke v. Crouch, 1 Ld. Raym. 730. Bul. N. P. 232. Hardr. *90462. 1 Phill. Ev. 246. But the reason of the rule, and it is believed, the rule itself, does not apply as between tenant fort life and the reversioner. For although their respective estates: ■ constitute parts of one and the same inheritance, yet their titles are not, as in the case of several remainders, derived from the same deed. Still it is not to be denied, that conflicting opinions have been held, and opposing dicta are to be found, in the books, upon this subject. Saunders, in his late treatise on Pleading and Evidence, (p. 478.) thus lays down the rule. “ The evidence of an heir apparent is admissible, because his interest depends upon a contingency; but the evidence of a remainderman in tail, will be rejected.” For this lie cites Smith and Sir Richard Blackham, 1 Salk. 283. The case does not bear out the position, as to the reversioner, although it is said the remainder-man cannot be a witness, “ for he hath an estate, such as it is.” The same author asserts, (p- 612.) after laying down the rule as to remainder-men, “ That a verdict for or against a lessee, will be evidence in like manner as to him in reversion.” The same doctrine, in substantially the same terms, is laid down by Phillips, (1 Phil. Ev. 246.) and to this, the following authorities are cited. Hardr. 472. Com. Dig. tit. Evidence, A. 5. Gilb. Ev. 35. Bull. N. P. 232. It must be admitted, that the rule is so laid down, by Lord Holt; (Hardr. 472.) and is repeated by Comyns, who cites Lord Holt as his authority. But neither Gilbert nor Duller sustain the position in the unqualified manner, in which it is asserted. On the contrary, Gilbert thus lays clown the rule: “ But if there be a recovery against tenant for life by verdict, this is no evidence against the reversioner; for the tenant for life is seised in his own right, ui de libero tenemento, and the possession is properly his own, and he is at liberty to pray in aid of the reversioner or not; and the reversioner cannot possibly contradict the matter where no aid was prayed; for he had no permission to interest himself in the controversy. But if he had come in on aid prayer, then the verdict would have been evidence against him.” Gilb. Ev. 35. The rale is so laid down by Duller, and also by Starkie, in his treatise on Evidence, and in view of all the authorities on the subject. Bul. N. P. 232. 1 Stark. Ev. 193. 2 Bac. Abr. 617.(Gwil. ed.) 12 Mod. 330. Doddrington v. Hudson, 1 Bing. 257. I think this the better opinion; and that the reversioner cannot against the tenant for life, uli-be affected, by a verdict for or *913ss be come in upon aid prayer- The authorities which main-lin the contrary doctrine, will be found, upon examination, it is believed, to rest entirely upon the opinion of Lord Molt: id that the rale as laid down by him, if it ever prevailed, /was so settled at a period when the distinction between the interest that should exclude, and that which went merely to the credit of, the witness, was not very accurately defined. The . yule is now well settled, that no interest except one in the went of the suit, shall render the witness incompetent. Cases of doubt may,' indeed, arise under this, as under every oth-ir rule of evidence. But in all such cases, I think it the safer course, and one more in conformity with modern decisions, to it the objection,.go rather to the credit, than to the competency of the witness. Walton & al. v. Shelley, 1 Term Rep. 296. 300. Abrahams, q. t. v. Bunn, 4 Burr. 2 251. Bent v. Baker, 3 Term Rep. 27. Doddington v. Hudson, 1 Bing. 257.
I therefore think, that the witness offered was improperly ejected ; and oa that ground, a new trial must be granted.
The other Judges were of the sameopHiion.
few trial to be granted.